Name: 2008/870/EC: Council Decision of 13 October 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: America;  European construction;  agricultural policy;  information and information processing;  international trade;  Europe;  EU finance
 Date Published: 2008-11-19

 19.11.2008 EN Official Journal of the European Union L 308/27 COUNCIL DECISION of 13 October 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2008/870/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 29 January 2007 the Council authorised the Commission to open negotiations with certain other Members of the WTO under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accessions to the European Community of the Republic of Bulgaria and Romania. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has finalised negotiations for an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba. The Agreement should be approved. (4) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cuba pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The detailed rules for implementing the Agreement shall be adopted in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2). Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters referred to in Article 1 in order to bind the Community (3). Done at Luxembourg, 13 October 2008. For the Council The President B. KOUCHNER (1) OJ L 184, 17.7.1999, p. 23. (2) OJ L 299, 16.11.2007, p. 1. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.